UNITED STATES DISTRICT COURT F I L E D
FOR THE DISTRICT OF COLUMBIA

NUV 1 5 201!
ARETHA HARRIS» 5 Clerk, U.S. D¢strict and
' Bankruptcy Courts
Plaintiff,
v.  Civil Acti0n No.  x ,‘, L_,_; w

PATRICK R. DONAHUE, et al.,
Defendants.
MEMORANDUM OPINION

This matter is before the Court on plaintiff s application to proceed in forma pauperis on
her pro se complaint. The application will be granted and the complaint will be dismissed.

Plaintiff has filed a "civil tort complaint," Compl. at l (page numbers designated by the
Court), against the Postmaster General and one other United States Postal Service employee for
their alleged refusal to accept and deliver by certified mail materials to the Fingerhut Corporation
in Minnesota, see id. 3-4. The defendants’ "misconduct . . . has caused the plaintiff mental
stress, mental strain, anger, and embarrassment," z`d. at 5, and she demands damages of $2
million from each defendant, ia’. at 6. The Court is mindful of plaintiff s pro se status, and
liberally construes her claim as one under the Federal Tort Claims Act ("FCTA") against the
United States of America.

The FTCA provides that the "United States shall be liable [for tort claims] in the same
manner and to the same extent as a private individual under like circumstances." 28 U.S.C. §
2674(a). lt requires that a claimant present her claim to the appropriate federal agency prior to
filing a civil action in a federal district court. McNez`l v. United States, 508 U.S. 106, 113 (1993);
28 U.S.C. § 2675(a) (requiring claimant to present claim "for money damages for injury or loss

of property . . . caused by the negligent or wrongful act or omission of any employee of the

Govemment while acting within the scope of his office or employment . . . to the appropriate
Federal agency" from which written notice of the denial of the claim has been forwarded to the
claimant before a suit may be filed). Assuming without deciding that the FTCA applies, it does
not appear that plaintiff has exhausted her administrative remedies by having presented her claim
first to the appropriate agency. Absent exhaustion, this Court lacks subject matter jurisdiction.
See McNez`l, 508 U.S. at ll3.
The Court will dismiss this action for lack of subject matter jurisdiction. An Order

consistent with this Memorandum Opinion is issued separately on this same date.

/“;4,/,4.,,//»/»%

Uni&d States District Judge

DATEZ  jon